Case 19-80375   Doc 50   Filed 08/07/19 Entered 08/07/19 11:31:11   Desc Main
                           Document     Page 1 of 6
Case 19-80375   Doc 50   Filed 08/07/19 Entered 08/07/19 11:31:11   Desc Main
                           Document     Page 2 of 6
Case 19-80375   Doc 50   Filed 08/07/19 Entered 08/07/19 11:31:11   Desc Main
                           Document     Page 3 of 6
Case 19-80375   Doc 50   Filed 08/07/19 Entered 08/07/19 11:31:11   Desc Main
                           Document     Page 4 of 6
Case 19-80375   Doc 50   Filed 08/07/19 Entered 08/07/19 11:31:11   Desc Main
                           Document     Page 5 of 6
Case 19-80375   Doc 50   Filed 08/07/19 Entered 08/07/19 11:31:11   Desc Main
                           Document     Page 6 of 6
